Citation Nr: 0208099	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-43 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back strain, 
claimed as secondary to service-connected residuals of a 
right knee medial meniscectomy, status post total 
arthroplasty.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right knee medial meniscectomy 
from August 4, 1990 to March 16, 1998.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee medial meniscectomy, status post 
total arthroplasty from May 1, 1999.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The DD Form 214 indicates that the veteran had active 
military service from March 1974 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the veteran's right knee disability was 
evaluated as 100 percent disabling for the period from March 
17, 1998 to April 30, 1999 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Therefore, there exists no case or 
controversy with respect to this period, as the maximum 
possible evaluation was in effect for such period.  See Swan 
v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  The Board 
stresses that evidence from the above period will 
nevertheless be evaluated for rating purposes concerning the 
two rating periods that remain in controversy.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The evidence demonstrates that the veteran's low back 
strain was not incurred during service and is not causally 
related to or otherwise aggravated by the veteran's service-
connected right knee disability.  

3.  The evidence demonstrates that, from August 4, 1990 to 
June 6, 1991, the right knee disability was not manifested by 
severe subluxation or recurrent instability, compensable 
limitation of flexion or extension, and was not manifested by 
additional functional loss due to pain or other pathology.  

4.  The probative evidence indicates that the veteran's left 
knee disability was manifested by severe recurrent 
subluxation or lateral instability for the period from June 
7, 1991 to March 16, 1998.  

5.  The probative medical evidence establishes that, from May 
1, 1999, the right knee disability, status post arthroplasty, 
is not manifested by chronic residuals of severe painful 
motion or weakness, ankylosis, compensable limitation of 
extension or flexion, or additional functional loss due to 
pain or other pathology.  


CONCLUSIONS OF LAW

1.  A low back strain was not incurred or aggravated by 
active service, nor proximately due to, the result of, or 
aggravated by service-connected residuals of a right knee 
medial meniscectomy, status post total arthroplasty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee medial meniscectomy have not 
been met for the period from August 4, 1990 to June 6, 1991.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257 (2001).

3.  The criteria for a 30 percent evaluation for residuals of 
a right knee medial meniscectomy for the period from June 7, 
1991 to March 16, 1998 have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257 (2001).
4.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right knee medial meniscectomy, status 
post total arthroplasty from May 1, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

Through the issuance of the various determinations during the 
pendency of this appeal, the veteran has been placed on 
notice of the laws and regulations pertaining to service 
connection, secondary service connection, evaluation of 
disabilities of the knee, including extraschedular 
consideration.  

Through the rationales provided in the above-mentioned 
determinations, the veteran was provided with notice of what 
was needed to substantiate his claims.  In addition, in March 
2001 the RO sent a notice concerning the VCAA to the veteran 
in which the RO advised the veteran of what evidence it would 
attempt to retrieve and the veteran's responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  The RO also considered the veteran's 
claim in light of the VCAA, citing to its specific 
provisions, in the April 2002 Supplemental Statement of the 
Case.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

That is, private medical records adequately identified by the 
veteran have been obtained (El Camino Hospital and Sunnyvale 
Medical Clinic).  Service medical records are also of record.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

During the October 1991 VA examination the veteran reported 
that his orthopedic physician had opined that his back 
disability was secondary to his gait disturbance from his 
knee problems.  Such a statement is not on file.  However, 
the veteran has specifically submitted VA Forms 21-4142 
authorizing the release of private medical records, and such 
records have been obtained, as described above.  
In addition, the veteran has not indicated the existence of 
any other relevant evidence that has not already been 
requested and/or obtained by the RO, including such a record 
as referred to during the October 1991 VA examination.  
Therefore, there is no duty to assist with respect to the 
statement made during the October 1991 VA examination; the 
veteran did not even specify whether such an opinion was made 
in writing.  With regard to the retrieval of relevant 
records, the record should show at least the possibility that 
the records exist.  The duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim.  
Gobber v. Derwinski, 2 Vet. App.  470, 472 (1992); see e.g., 
Counts v. Brown, 6 Vet. App.  473, 476 (1994).  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to both the service 
connection and increased rating claims.  There is a VA 
examination from March 1994 that specifically addresses the 
etiology of the claimed low back strain, and multiple VA 
examinations concerning the severity of the right knee 
disability have been conducted.  

In particular, the May 2001 VA examiner specifically 
addressed the limitations of the right knee, including 
additional functional loss due to pain and/or other pathology 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore the most recent, 
May 2001 VA joints examination is considered to be adequate 
for rating purposes, and no further development in this 
regard is therefore necessary.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2 (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Factual Background

Pertinent service medical records document complaints of low 
back pain in April 1974.  The impression was a low back 
strain, and a heat pack was prescribed.  Low back pain was 
reported in April 1980, along with other reported symptoms, 
including pain over the entire body.  The impression was a 
questionable viral syndrome.  

With respect to the back, subsequent examinations, including 
the July 1990 separation examination, documented the 
veteran's consistent denial of recurrent low back pain.  All 
of these examinations also found the spine to be normal. 

With respect to the right knee, service medical records 
reveal that in October 1975 the veteran reported a sore right 
knee following a motorcycle accident.  It was determined in 
November 1976 that he probably had suffered a medial meniscal 
tear.  This impression was reiterated in September 1977.  In 
November 1977 the veteran underwent an arthroscopy which 
revealed mild synovitis but found the condyles, menisci, and 
patella all to be within normal limits.  A November 1979 
arthroscopy revealed a torn medial meniscus and chronic 
anterior cruciate ligament (ACL) laxity.  

In general, service medical records do not document a 
diagnosis of obesity.  

In January 1991 the RO established service connection for the 
right knee, status post meniscectomy, with the assignment of 
a noncompensable evaluation effective August 4, 1990.  

On VA examination in February 1991, the veteran reported 
intermittent right knee pain, occasional swelling, and 
frequent attacks of instability with occasional locking.  

Objective evaluation revealed the veteran to be well-
developed and slightly obese.  Evaluation of the right knee 
showed well-healed scars with no tenderness or redness and no 
warmth.  There was full range of motion (noted as being from 
0 to 140 degrees), no crepitus, although there was loud 
crepitus when squatting.  While a history of instability was 
noted, anterior and posterior drawer signs were negative.  X-
rays of the right knee revealed an irregularity of the medial 
aspect of the right proximal tibia, and irregularity of the 
tibial spines, which was thought to be suggestive of post-
traumatic change.  No complaints as to the low back were 
recorded.  

A March 1991 rating decision confirmed and continued the 
noncompensable rating for the service-connected right knee 
disorder.  

On June 7, 1991 the veteran was seen at a private hospital 
with complaints of chronic right knee pain and giving way of 
the knee.  He also reported locking of the knee and 
occasional swelling.  He reported that his knee would give 
way even with minimal activities.  

Objective evaluation of the right knee revealed a slight lack 
of extension and a few degrees of flexion.  The knee was 
tender.  There was a movable fragment, lateral to the 
patella.  There was a markedly positive Lachman and one to 
two plus pivot shift, as well as a positive anterior drawer 
sign.  "McMurray's" caused discomfort.  There was no real 
valgus or varus laxity.  

X-rays revealed significant diminishment of the medial joint 
space with osteophytes and early varus deformity.  There was 
also a loose body lateral to the patella.  The impression was 
medial joint arthrosis with varus deformity, chronic 
anterolateral rotatory instability, and a loose body.  

In August 1991 the veteran appealed, in pertinent part, the 
RO's March 1991 evaluation of his right knee disorder, and 
also raised a claim of service connection for a back 
condition which he claimed was secondary to his right knee 
disability.  He reported experiencing a three-year history of 
back pain because of the uneven gait caused by his right knee 
condition.  This contention was later reasserted in his 
January 1993 substantive appeal.  

On VA examination in October 1991 the veteran reported a two-
year history of back pain, and stated that his "Orthopedic 
physician thinks this is secondary to gait disturbance from 
his knee problems."  

Objective evaluation revealed the veteran to be obese.  
Specific evaluation of the back revealed lumbar paraspinal 
tenderness without spasm.  There was full range of motion, 
and negative straight leg lifting.  A low back strain was 
diagnosed.  

X-rays of the right knee were interpreted as showing joint 
space narrowing of the medial compartment of the right knee, 
compatible with degenerative change.  There was also 
irregularity suggestive of posttraumatic change.  

In February 1992 the RO denied service connection for a back 
condition to include low back strain, and granted a 10 
percent rating for the right knee disability, effective from 
August 4, 1990.  

X-rays of the lumbosacral spine taken in February 1994 
revealed minimal osteophyte formation at L4-5, without any 
real joint space narrowing.  February 1994 x-rays of the 
right knee revealed joint space narrowing and osteophyte 
formation along the medial compartment of the right knee 
consistent with degenerative changes and past surgery.  Mild 
patellofemoral osteophytes were also seen.  There was no 
evidence of fracture or dislocation.  

On VA examination in March 1994 the veteran was described as 
profoundly obese and deconditioned.  He walked with a limp.  
Evaluation of the knees revealed two surgical scars.  There 
was effusion, tenderness, or swelling of the right knee.  He 
was able to squat and get up from the squatting position.  

There was medial and lateral stability, but Lachman testing 
was positive at 2 to 3+ on the right knee, indicating 
anterior/posterior instability.  The right knee had 1+ 
pretibial edema.  The examiner noted that the veteran's right 
knee was profoundly symptomatic, and that he would require a 
proximal tibial osteotomy and eventually a total right knee 
joint replacement.  

On evaluation of the back the veteran had anterior flexion of 
110 degrees and was able to touch the floor with his fingers.  
He could hyperextend to 10 degrees and lateral flex to 20 
degrees.  Straight leg raising was normal.  The examiner 
opined that there was no connection between the veteran's 
knees and his low back pain.  He further opined that the 
veteran's low back pain appeared to be caused by his profound 
obesity and deconditioning.  

In a December 1994 rating decision, the RO increased the 10 
percent disability evaluation for the right knee to 20 
percent, effective August 4, 1990.  Service connection for a 
low back disorder was denied.  

In March 1998 the veteran was admitted to El Camino Hospital 
for degenerative joint disease of the right knee.  A right 
knee total arthroplasty was performed.  X-rays revealed 
complete loss of medial joint space with osteophyte 
formation.  

In May 1998 the RO granted a 100 percent evaluation for the 
veteran's right knee arthroplasty effective from March 17, 
1998 to April 30, 1999.  A 30 percent evaluation was assigned 
from May 1, 1999.  

On VA joints examination in June 1999 the veteran reported 
that he was continuing to have discomfort in his right knee, 
and that it felt heavy and he had trouble dragging it around.  
He reported that pain in the knee varied between a 2 and 8 
(on a scale of 10).  Pain would reach upper levels two or 
three times per week and last for a few minutes at a time.  
He reported having to take a job that required lesser 
activity because of this problem, as well as problems with 
his heart.  

Examination revealed well-healed scars of the right knee.  
There was 120 degrees flexion and 0 degrees extension of the 
right knee.  There was no cracking or crepitus.  Instability 
was not tested.  X-rays revealed tricompartmental right total 
knee prosthesis with near anatomic alignment.  The diagnosis 
was status post total knee replacement for degenerative joint 
disease, with recurring fluid as well as chronic pain.  It 
was opined that the veteran was not fully recovered from the 
knee replacement.  

Subsequent medical records from 2000 and 2001 essentially 
show treatment for service-connected coronary artery disease.  
The veteran did, however, undergo additional VA examinations 
in May 2001.  

VA general medical examination in May 2001 documented, in 
pertinent part, morbid obesity.  On VA joints examination in 
May 2001 the veteran reported a history of pain, weakness, 
stiffness, swelling, heat, redness, instability, and lack of 
endurance with respect to the right knee.  

The veteran reported experiencing "marked improvement" in his 
right knee following the total knee replacement.  He reported 
that his symptoms were limited to "some stiffness and 
occasional swelling."  He reported that the knee might buckle 
if he holds heavy weights.  He also reported having to be 
careful going up and down stairs because his knee might 
buckle.  However, it was also noted that there had been no 
episodes of dislocation or recurrent subluxation.  He 
reported that his right knee might ache if he carried or 
hauled heavy weights; however, he noted that he avoided such 
activity due to his heart condition.  He reported that the 
duration of such flare-ups was brief.  He denied receiving 
any current treatment for his right knee.  

During the evaluation range of motion of the knee was 0 to 
110 degrees without pain or other symptoms.  There was no 
objective evidence of painful motion, edema, effusion, or 
other symptoms.  

The examiner also noted that the veteran's current right knee 
impairment did not result in any additional limitation of 
motion or functional impairment.  It was further noted that 
range of motion was not additionally limited by pain, fatigue 
or other pathology.  Gait was found to be normal.  

It was noted that there were no constitutional symptoms of 
inflammatory arthritis, and that the veteran's right knee 
disability had no effects on his usual occupation and daily 
activities.  It was noted that the veteran did not require 
any assistive devices.  The pertinent diagnosis was right 
knee status-post median meniscectomy and a total 
arthroplasty.  

Criteria and Analysis

Service Connection for a Low Back Strain

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of a low 
back strain, claimed as secondary to the service connected 
right knee disorder.  

There is no evidence that any chronic disease of the back was 
shown in service or during an applicable presumption period.  
The only notation to a specific back disorder was documented 
on one occasion in April 1974.  The veteran reported on VA 
examinations conducted in 1991 that he had a two or three 
year history of back pain, which would place the onset of 
back pain during the end of his military service.  The Board 
finds the credibility of such assertions to be lacking in 
light of the veteran's consistent denials in service of 
recurrent back pain, including the 1990 separation 
examination.  In addition, these examinations specifically 
documented the determination that the spine was normal.  Nor 
was arthritis of the back diagnosed within one year of his 
discharge from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  



In general, there is no competent medical evidence linking 
the veteran's low back disability to service or to his 
service-connected right knee disability.  The veteran has 
contended that his orthopedic physician linked the low back 
disability to the gait disturbance caused by his knee 
problems.  However, such an opinion is not of record, and, as 
noted above, all records identified and authorized for 
release by the veteran have been obtained.  

In fact, it appears that the only competent evidence of 
record is against the claim.  The March 1994 VA examiner 
opined that the veteran's low back problems were due to his 
obesity and his deconditioning.  In addition, the March 1994 
VA examiner concluded that there was no connection between 
the veteran's low back pain and his knee problems.  Such 
evidence persuasively demonstrates that the low back 
disability was not incurred during service, and is not 
proximately due to, the result of, or aggravated by the 
service-connected right knee disability.  

Nor is there medical evidence of a relationship between the 
veteran's current low back disability and any alleged 
continuity of symptomatology.  In fact, it appears that the 
veteran has not made such a contention.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

In this regard, the veteran's own opinions and statements 
linking his low back disability to his right knee disability 
are not competent evidence in this case.  While a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  There is no indication from the record that the 
veteran is competent to provide an opinion as to the etiology 
of his low back disability.  

Because the competent evidence demonstrates that the 
veteran's low back strain is not related to service, and is 
not proximately due to, the result of, or aggravated by the 
right knee disability, the Board finds that his claim of 
entitlement to service connection for a low back strain must 
be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a low back strain, including as 
secondary to the service-connected right knee disability.  
See Gilbert, supra.


Increased Rating: Right Knee Disability

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.  

When there has been prosthetic replacement of a knee joint 
the minimum rating is 30 percent.  A 60 percent evaluation is 
provided for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A 100 percent evaluation 
is provided for prosthetic replacement of knee joint for one 
year following implantation of the prosthesis.  Intermediate 
degrees of residual weakness, pain or limitation of motion 
are evaluated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  

Compensation is provided for ankylosis of the knee that is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more (60 percent); in flexion between 20 and 45 degrees 
(50 percent); in flexion between 10 and 20 degrees (40 
percent); and a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).



The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  
However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis

August 4, 1990 to March 16, 1998

The Board initially notes that Diagnostic Code 5055, 
pertaining to a knee prosthesis, is not for application for 
the above period since the total knee replacement was not 
performed until after this period.  

The veteran's right knee disability is evaluated as 20 
percent disabling for the period from August 4, 1998 to March 
16, 1998 based on Diagnostic Code (DC) 5257 as well as DC 
5010.  

With respect to DC 5257, the next higher rating (30 percent) 
requires severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

After a careful review of the record, the Board finds that 
the probative evidence establishes that the veteran's right 
knee disability was manifested by severe instability from 
June 7, 1991.  A private medical record dated June 7, 1991 
noted that the veteran had a "markedly" positive Lachman sign 
as well as a one to two plus pivot shift, as well as a 
positive anterior drawer sign.  

Similar findings were made on VA examination in March 1994, 
during which the VA examiner noted that the veteran's right 
knee was profoundly symptomatic.  The Board finds that such 
evidence, particularly the use of the word 'markedly' in 
describing a positive instability sign, persuasively 
demonstrates that the right knee disability was warranted by 
severe instability, and therefore warranted a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A rating higher than 30 percent under DC 5257 from June 7, 
1991 is not possible as the 30 percent rating represents the 
maximum schedular rating under this code.  Id.  

Furthermore, the 30 percent disability rating under DC 5257 
is not predicated on loss of range of motion in the veteran's 
right knee joint.  Thus, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (holding that, where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply).  

A rating in excess of 20 percent is not warranted for the 
period from August 4, 1990 to June 6, 1991.  The only 
pertinent evidence dated prior to June 7, 1991 is the 
February 1991 VA examination.  During this examination, 
anterior and posterior drawer signs were described as 
negative, in spite of the veteran's complaints of 
instability.  This constitutes persuasive evidence that a 
higher evaluation based on severe instability or recurrent 
subluxation is not warranted for the period from August 4, 
1990 to June 6, 1991.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A higher rating is not warranted based on limitation of 
flexion or extension for the entire initial rating period.  
The February 1991 VA examination noted that the right knee 
had full range of motion, from 0 to 140 degrees; this does 
not even meet the limitation of motion requirements for a 
noncompensable evaluation.  

Therefore, this evidence persuasively demonstrates that an 
evaluation is excess of 20 percent based on limitation of 
motion is not warranted for the entire initial rating period.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that x-rays from the initial period from 
August 4, 1990 to March 16, 1998 indicated degenerative 
changes of the right knee.  As noted above, a separate 
evaluation for arthritis can be provided when there 
limitation of motion under DC's 5260 and 5261.  VAOPGCPREC 
23-97.  

However, after a careful review of the record, the Board 
finds that a separate evaluation for arthritis or range of 
motion cannot be established because the probative evidence 
does not establish limitation of motion of the right knee as 
required by DC's 5260 or 5261 during any portion of the 
initial rating period.  

The right knee demonstrated full range of motion (0 to 140 
degrees) on VA examination in February 1991.  While the June 
1991 examination noted a slight lack of extension and a few 
degrees of flexion, it did not provide the specific degrees 
of limitation and is therefore inadequate for rating 
purposes.  

In order to demonstrate limitation of motion under DCs 5260 
and 5261 the knee must have flexion limited to at least 60 
degrees, or extension limited to at least 5 degrees.  Medical 
records from this period do not document such limitation of 
motion.  Therefore, a separate rating for arthritis is not 
warranted during the initial rating period.  In addition, a 
separate or higher rating based on limitation of motion is 
not also note warranted in light of such evidence.  
VAOPGCPREC 23-97; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  

A higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca, based on additional functional loss due to pain 
and/or other pathology is not warranted for any portion of 
the initial rating period.  Pain was not documented on range 
of motion testing in February 1991.  

While loud crepitus was noted during squatting, it was not 
specified as to the source of such crepitus.  Furthermore, it 
was specifically noted that there was no crepitus during 
range of motion testing of the knee.  On examination in June 
1991 the knee was noted as tender; however, only slight 
limitation of motion was documented.  No additional loss due 
to the tenderness was noted.  

Finally, on VA examination in March 1994 it was noted that 
there was no effusion, tenderness, or swelling of the right 
knee, and the veteran was able to squat and get up from the 
squatting position.  Such findings do not satisfy the 
criteria for a higher evaluation particularly where, in spite 
of such findings, the veteran still displayed full range of 
motion or only slightly limited motion of the right knee 
during examinations.  

Thus, the evidence demonstrates that the pain and/or other 
pathology in the right knee did not result in additional loss 
of motion that would allow for an additional rating.  In 
addition, consideration of instability pursuant to sections 
4.40, 4.45, and 4.59 would be a violation of the rule against 
pyramiding, as such symptoms have already been evaluated 
under DC 5257 above.  38 C.F.R. § 4.14.  Therefore, a higher 
rating based on additional functional loss due to pain or 
other pathology is not warranted for the period from August 
4, 1990 to March 16, 1998.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  

The Board notes that, for the period from August 4, 1990 to 
March 16, 1998, there is no evidence in the record of the 
veteran having ankylosis of the right knee, nonunion or 
malunion of the tibia and fibula, or genu recurvatum as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have never been interpreted as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5262, and 5263 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263.  

Finally, neither the veteran nor the evidence of record have 
indicated that a separate rating is warranted for 
neurological impairment or limitation resulting from 
scarring.  There has been no documentation of impairments of 
this kind, and service connection has not otherwise been 
granted in this regard.  Therefore, a separate rating based 
on limitation from scarring or neurological impairment is not 
warranted.  See 38 C.F.R. §§ 4.118, 4.124a.  

In short, the Board finds that, applying the benefit of the 
doubt rule, the veteran's right knee disability warrants a 30 
percent evaluation for the period from June 7, 1991 to March 
16, 1998.  However, a preponderance of the evidence 
establishes that an initial evaluation in excess of 20 
percent for the right knee disability from August 4, 1990 to 
June 6, 1991 is not warranted.  


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with notice of the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran, his 
representative, nor the evidence have raised the issue of 
38 C.F.R. § 3.321(b)(1) on appeal in terms of his right knee 
disability for the period from August 4, 1990 to March 16, 
1998.  

No assertion has been made that the right knee disability 
interfered with employment in ways not contemplated by the 
rating schedule.  

Further, neither the veteran nor the evidence indicate that 
the right knee disability markedly interfered with employment 
or resulted in frequent hospitalizations or inpatient care 
for the period from August 4, 1990 to March 16, 1999.  

Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  

Evaluation from May 1, 1999

From May 1, 1999 the veteran's right knee disability has been 
evaluated as 30 percent disabling under the DC 5055 
pertaining to knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

After a careful review of the record the Board finds that a 
preponderance of the evidence establishes that a rating in 
excess of 30 percent is not warranted for the right knee 
disability based on the criteria under DC 5055 or other 
analogous diagnostic codes as provided by DC 5055.  

30 percent represents the maximum possible evaluation for 
instability of the knee.  Therefore, a higher rating cannot 
be granted on this basis.  In addition, the May 2001 examiner 
noted the veteran's report that his knee might buckle if he 
lifted heavy weights.  It was further noted that there had 
been no episode of dislocation or recurrent subluxation.  
Therefore, an increased evaluation is not warranted pursuant 
to DC 5257.  

A higher schedular evaluation is not possible based on 
limitation of flexion because 30 percent represents the 
maximum rating under this code.  Furthermore, VA examinations 
in June 1999 and May 2001 noted that flexion was 120 and 110 
degrees, respectively.  Such limitation of flexion does not 
even meet the requirements for a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The next higher rating for limitation of extension (40 
percent) requires that extension be limited to 30 degrees.  
VA examinations in June 1999 and May 2001 both documented 
extension as being 0 degrees, which does not even meet the 
requirements for a noncompensable evaluation under DC 5261.  
Therefore, a higher rating based on limitation of extension 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca, based on additional functional loss due to pain 
and/or other pathology is not warranted.  While the veteran 
reported episodes of significant pain frequently during the 
week on VA examination in June 1999, he also reported that 
such flare-ups would only last for a few minutes at a time.  

While the veteran reported a history of pain and other 
pathology on VA examination in May 2001, he currently 
reported that he had experiencing "marked improvement" in his 
right knee since his total knee replacement.  He only 
reported occasional stiffness, particularly if he hauled or 
carried heavy weights, which he rarely did because of his 
heart condition.  He also reported that the duration of such 
flare-ups was brief.  

Most significantly, the May 2001 VA examiner concluded that 
there was no objective evidence of painful motion, edema, 
effusion, or other symptoms.  He specified that the knee was 
asymptomatic on range of motion testing.  He further 
concluded that the right knee disability did not result in 
additional limitation of motion or functional impairment, 
including by pain, fatigue, or other pathology.  He found no 
constitutional symptoms of inflammatory arthritis, and 
concluded that the right knee had no effects on his usual 
occupation and daily activities.  

Thus, from May 1, 1999 the evidence demonstrates that the 
pain and/or other pathology in the right knee does not result 
in additional loss of motion that would allow for an 
additional rating.  


Therefore, a higher rating based on additional functional 
loss due to pain or other pathology is not warranted for the 
period from August 4, 1990 to March 16, 1998.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

In addition, the above evidence also demonstrates that the 
veteran's right knee disability is not manifested by chronic 
residuals consisting of severe painful motion or weakness.  
Therefore, the next higher evaluation under DC 5055 (60 
percent) is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

The Board notes that, for the period from May 1, 1999, there 
is no evidence in the record of the veteran having arthritis 
of the right knee, ankylosis, nonunion or malunion of the 
tibia and fibula, or genu recurvatum as part and parcel of 
his service-connected disability.  X-ray and other laboratory 
studies have not been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, DC's 5003, 5010, 5256, 
5262, and 5263 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263.  

Finally, neither the veteran nor the evidence of record have 
indicated that a separate rating is warranted for 
neurological impairment or limitation resulting from 
scarring.  There has been no documentation of impairments of 
this kind, and service connection has not otherwise been 
granted in this regard.  Therefore, a separate rating based 
on limitation from scarring or neurological impairment is not 
warranted.  See 38 C.F.R. §§ 4.118, 4.124a.  

In short, the Board finds that, from May 1, 1999, a 
preponderance of the evidence establishes that the veteran's 
right knee disability, status post arthroplasty does not 
warrant a schedular evaluation in excess of 30 percent.  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
under section 3.321(b), as noted above.  

The CAVC has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The CAVC has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran reported during the June 
1999 VA joints examination that his right knee problems had 
caused him to take a job that required lesser activity.  

However, the veteran has not submitted evidence indicating 
that his right knee disability affects his employability in 
ways not contemplated by the Rating Schedule, whose 
percentage ratings represent the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  


The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the right knee disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care since May 1, 1999.  

In fact, during the May 2001 VA examination the veteran 
reported that his right knee was markedly improved, and it 
was concluded that the right knee disability had no effects 
on his usual occupation and daily activities.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
right knee disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to service connection for a low back strain, 
claimed as secondary to service-connected residuals of a 
right knee medial meniscectomy, status post total 
arthroplasty, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
from August 4, 1990 to June 6, 1991 is denied.  

Entitlement to an initial evaluation of 30 percent for 
residuals of a right knee medial meniscectomy for the period 
from June 7, 1991 to March 16, 1998 is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.  


Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee medial meniscectomy, status-post 
total arthroplasty from May 1, 1999, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

